747 N.W.2d 284 (2008)
Jeffrey GROSS, Plaintiff-Appellee,
v.
Philip Gary LANDIN and West Bloomfield Township Water and Sewer Department, Defendants-Appellants.
Docket No. 135674. COA No. 275077.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the October 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.